                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRYON K. CHAMP, #B39776,                            )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )   Case No. 19-cv-00263-SMY
                                                     )
 SHIRLEY FORCUM,                                     )
 BREE BARNETT and                                    )
 NAGESWARARAO VALLABHANENI,                          )
                                                     )
                Defendants.                          )

                                             ORDER

YANDLE, District Judge:

       This matter is before the Court on a Motion to Set Aside Default (Doc. 30) filed by

Defendants Shirley Forcum and Bree Barnett and a Motion for Default Judgment filed by Plaintiff

(Doc. 28). The Court screened Plaintiff’s First Amended Complaint under 28 U.S.C. § 1915A on

June 11, 2019. (Doc. 17). Pursuant to the Screening Order, Defendants were initially sent requests

for Waivers of Service of Summons and then served with this lawsuit on August 1, 2019. (Docs.

18, 21). Their responsive pleadings were due August 22, 2019. (Doc. 22).

       Defendants failed to move, answer, or otherwise plead in response to the First Amended

Complaint. As a result, the Court entered an Order on September 18, 2019 directing the Clerk of

Court to enter default against Defendants in accordance with Federal Rule of Civil Procedure

55(a). (Doc. 26). Plaintiff filed a Motion for Default Judgment (Doc. 28) on September 23, 2019,

and Defendants filed a Motion to Set Aside Default (Doc. 30) on September 27, 2019.

       “A party seeking to vacate an entry of default prior to the entry of judgment must show:

(1) good cause for the default; (2) quick action to correct it; and (3) a meritorious defense to the

complaint.” Cracco v. Vitran Express, Inc., 559 F.3d 625, 630-31 (7th Cir. 2009) (citations

                                                 1
omitted); FED. R. CIV. P. 55(c). Defendants have satisfied the requirements for setting aside the

default. Their failure to file a responsive pleading was inadvertent. (Doc. 30, pp. 1-2). They acted

quickly to correct default by filing the “Motion to Set Aside Default” on September 27, 2019, three

days after learning of this case. (Id.). They are reviewing the merits of the case at this time. (Id.).

Under the circumstance, Defendants’ Motion to Set Aside Default (Doc. 30) is GRANTED and

Plaintiff’s Motion for Default Judgment (Doc. 28) is DENIED.               The Entry of Default is

VACATED. Defendants shall file their responsive pleadings no later than November 11, 2019.

       IT IS SO ORDERED.

       DATED: 10/1/2019

                                                       s/ STACI M. YANDLE
                                                       STACI M. YANDLE
                                                       United States District Judge




                                                  2
